                       Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 1 of 16


 AO 108 (Rev. 06/09) Application for       a Warrant to Seize Property Subject to Forfeiture
                                                                                                                               F'ELEB
                                                                                                                    UNITED STATES DISTHICT COURT
                                                                                                                                    NEW ME*co
                                               Uxtrgn Srerps Dlsrntcr                                      COUR-fLBUQUERQUE'
                                                                                   for the                                     MAR   i 2 20?0
                                                                      District ofNew Mexico

                  In the Matter of the Seizure              of                                                           MITCHELL R. ELFERS
                                                                                        )
               (BrieJllt describe the property to be seized)                                                                   CLERK
                                                                                        )
           THE DOMAIN NAME: moaihobby.com                                               )      Case No.
                                                                                                          "!@ ttlLrlUot
                                                                                        )
                                                                                        )

                                                       APPLICATION FOR A WARRANT
                                                TO SEIZE PROPERTY SUBJECT TO FORFEITURE


         I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
 penalty of perjury that I have reason to believe that the following property in the     Eastern District of
               Virginia                      is subject to forfeiture to the United States of America under                 18    u.s.c.   g

981,2323               (descri be   th e   propergt)'.


  THE DOMAIN NAME: moaihobby.com

  SEE ATTACHMENT A



        The application is based on these facts:
  See supporting affidavit




           d    Continued on the attached sheet.




                                                                                                          Jeremy Arellano, Special Agent




 Sworn to before me and signed in my presence




 Dil,, 3f tzf zo2p

 City and state: Albuquerque, New Mexico
            Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 2 of 16




                         IN THE UNITED STATES DISTRICT COURT FOR THE



                                       DISTRICT OF NEW MEXICO



     UNITED STATES OF AMERICA                                  )
                                                               )
                             v.                                )

    THE DOMAIN NAME: moaihobby.com




                        AFFIDAVIT IN SUPPORT OF SEIZURE WARRANTS

          I, Jeremy Arellano, being duly sworn, deposes and states as follows:

                                            INTRODUCTION

          1.     I am a Special agent of the Department of Homeland Security ("DHS"),

Homeland Security Investigations ("HSI"), Immigration and Customs Enforcement, and have

been so employed since March 1, 2010. As such,         I am a law enforcement officer of the United

States   within the meaning of Title 18 U.S.C.   $   2510(7) and am empowered by law to conduct

investigations and to make arrests for offenses in violation of United States Code. While working

as a Special Agent   with HSI, I have directed or otherwise participated in complex investigations

into violations of federal law involving the illegal export of U.S. military hardware and

munitions, financial crimes, narcotics, national security, identity theft, customs fraud, and human
            Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 3 of 16




smuggling. Prior to HSI, I was employed as a Special Agent with the Naval Criminal

Investigative Service.

                 I make this affidavit in support of the government's application, pursuant to

Title   18, United States Code, Sections   2323(a)(l)(B) and 98lfor warrants to seize the following

property:

                 The domain name moaihobby.com (the "Subject Domain") which is

         registered with Verisi gn, 12061 Bluemont Way, Reston, Virginia 20190.




         3.      The procedure by which the government      will   seize the Domain Names are

described in Attachment A and below.

         4.      As set forth below, there is probable cause to believe that the Subject Domain

Names are property used, or intended to be used, to commit or facilitate Trafficking in

counterfeit goods, services or labels (18 U.S.C. 5 2320), and are subject to seizure and forfeiture

pursuant to I 8 U.S.C . 2323(a).

         5.      This Affidavit does not provide all the information known to your Affiant, but

does provide suffi cient information to support probable cause.

                                     TECHNICAL BACKGROUND

         6.      Based on my training and experience and information learned from others,       I am

familiar with the following terms:
          Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 4 of 16




                a.      Internet Protocol Address: An Internet Protocol address (IP address) is a

unique numeric address used by computers on the Internet. An IP Address is a series of four

numbers, each in the range 0-255, separated by periods    (9g,     121.56.97.178). Every computer

attached to the Internet must be assigned an IP address so that Internet traffic sent from and

directed to that computer may be directed properly from its source to its destination. An IP

address acts much like a home or business street address --   it   enables computers connected to the

Internet to properly route traffic to each other. The assignment of IP addresses to computers

connected to the Internet is controlled by ISPs.

               b.      Domain Name: A domain name is a simple, easy-to-remember way for

humans to identifiz computers on the Internet, using a series of characters (g,.&, letters, numbers,

or other characters) that correspond with a particular IP address. For example, "usdoj.gov" and

"cnn.com" are domain names.

                        Domain Name System: The domain name system ("DNS") is, among

other things, a hierarchical convention for domain names. Domain names are composed of one

or more parts, or "labels," that are delimited by periods, such as ooexample.com." The hierarchy

of domains descends from right to left; each label to the left specifies a subdivision, or

subdomain, of the domain on the right. The right-most label conveys the "top-level" domain.

For example, the domain name "example.com" means that the computer assigned that name is in

the ".com" top-level domain, the ooexample" second-level domain, and is the web server.
          Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 5 of 16




               d.      Domain Name Servers: DNS servers are computers connected to the

Internet that convert, or resolve, domain names into Internet Protocol ("IP") addresses. For each

top-level domain (such as ".com"), there is a single company, called a'oregistry," that determines

which second-level domain resolves to which IP address. For example, the registry for the

".com" and ".net" top-level domains is VeriSign, Inc., which has its headquarters at 21355

Ridgetop Circle, Dulles, Virginia.

                       Registrar & Registrant: Domain names may be purchased through a

registrar, which acts as the intermediary between the registry and the purchasers of the domain

name. The individual or business that purchases, or registers, a domain name is called a

"registrant." Registrants control the IP address, and thus the computer, to which their domain

name resolves. Thus, a registrant may easily move a domain name to another computer

anywhere in the world. Typically, a registrar will provide a registrant with the ability to change

the IP address to which a particular IP address resolves through an online interface. Registrars

typically maintain customer and billing information about the registrants who used their domain

name registration services.




                                                     4
          Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 6 of 16




                        PROBABLE CAUSE FOR SEIZURE AND FORFEITURE

        7.        This application arises from an investigation into websites that are being used in

the connection with the illegal trafficking of counterfeit goods.

        8.        All of the items   purchased by your   Affiant from the websites detailed in this

affidavit are products that bear marks that are registered with the United States Patent and

Trademark Office ("USPTO"). According to the USPTO, a trademark is a brand name and

includes any word, name, symbol, device, or any combination, used or intended to be used, in

commerce to identi$r and distinguish the goods of one manufacturer or seller from goods

manufactured or sold by others and indicate the source of the goods and copyrighted materials.

                                     THE MOAIHOBBY.COM DOMAIN

        9.        On or around November 2018, Homeland Security Investigations, Albuquerque,

New Mexico, initiated an investigation into the Subject Domain after it was reported they sold

counterfeit parts made by U.S. company Ergo, which is a U.S. firearm accessory company. Your

affiant visited the Subject Domain and observed it purported to sell parts for airsoft guns, which

are not real   guns. The Subject Domain contained        a   wide variety of airsoft related parts from a

variety of manufacturers. The Subject Domain is an online retailer, offering payment through

PayPal Payment Service ("PayPal").

        10.      Your affiantrecognized several parts purporting to be from Ergo and other U.S.

companies that sell firearms components. Your affiant observed that the Subject Domain

purported to sell Ergo Grip Ladder Style Low Pro Rail Cover, Ergo 2 Grip for M4 GBB, Ergo
          Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 7 of 16




Grip F93 Pros Stock for M4lM16 AEG, Ergo 18-Slot Lowpro Ladder Rail Cover, Ergo Grip 7-

Slot Ladder Style Lowpro Rail Cover, and the Ergot PTS M4 4 Rail Handguard.       All of the parts

had the Ergo trademark and purported to be real Ergo parts. The Subject Domain provided a

mailing address of 16651 Johnson Drive, Industry, California 91745, and an email address of

moaiO 1 @moaihobby.com.

        11.      On or around December 4,2018, an HSI Undercover Agent (UCA) purchased the

following items from the Subject Domain:

                 a.   Ergo Grip F93 Pro Stock for M4/M16 GBB rifle - $89.99

                 b.   Ergo 18-Slot Lowpro Ladder Rail Cover 2Pack Foliage Green - $18.45

                 c.   Ergo Grip 7-Slot Ladder Style Lowpro Rail Cover 2 pack Black - $9.25

                 d.   Ergo Grip 7-Slot Ladder Style Lowpro Rail cover 2 pack Dark Earth - 59.25

                 e.   Ergo 18-Slot Lowpro Ladder Rail Cover 2Pack Black - $18.45

                 f.   Ergo 18-Slot Lowpro Ladder Rail Cover 2Pack - Oliver Drab - $18.45

        12.      The UCA submitted payment for the items through PayPal. A shipping cost     of

$29 was added to the order. Shortly after submitting the payment, the UCA received an email

from moai0l@moaihobby.com that confirmed the order and stated the item would be shipped

via Air Parcel from Hong Kong. The UCA also received a payment confirmation from PayPal

and reported the seller was   MOAIHOBBY INTERNATIONAL COMPANY.

       13.       On or about December 14,2018, HSI received the ordered parts. The items were

as described   by the Subject Domain. The parts shipped from an address in Hong Kong.

                                                     6
         Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 8 of 16




        14.      On or about December 19,2018, photographs of the parts purchased by the UCA

from the Subject Domain were taken and provided to a representative of Ergo. The

representative examined the photos and informed your affiant that the purchased goods were

counterfeit and were not manufactured by rightsholder.

        15.      On or about February 1,2019, a UCA made a second online purchase of Ergo

parts from the Subject Domain. The following items were purchased.

                 a.   Ergo 1S-Slot Lowpro Ladder Rail Cover 2Pack Foliage Green - $18.45

                 b.   Ergo Grip 7-Slot Ladder Style Lowpro Rail Cover 2 packBlack - $9.25

                 c.   Ergo Grip 7-Slot Ladder Style Lowpro Rail cover 2 packDark Earth - $9.25

                 d.   Ergo 1S-Slot Lowpro Ladder Rail Cover 2Pack Black - $18.45

                 e.   Ergo 1S-Slot Lowpro Ladder Rail Cover 2Pack - Oliver Drab - $18.45

        16.      The UCA submitted payment for the items through PayPal. A shipping cost    of
$29 was added to the    order. Shortly after submitting the payment, the UCA received an email

from moai01@moaihobby.com that confirmed the order and stated the itern would be shipped

via Air Parcel from Hong Kong. The UCA also received a payment confirmation from PayPal

and reported the seller was   MOAIHOBBY INTERNATIONAL COMPANY.

       17.       On or about February 15,2019, HSI received the ordered items. The items were

as described   by the Subject Domain. The parts shipped from an address in Hong Kong.

       18.       On or about February 20,20L9,photographs of the parts purchased by the UCA

from the Subject Domain were taken and provided to a representative of Ergo. The
         Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 9 of 16




representative examined the photos and informed your affiant that the purchased goods were

counterfeit and were not manufactured by rightsholder.

       19.    On or about March 21,2019, a UCA made a third online purchase from the

Subject Domain. This time the order consisted of Ergo, Magpul Industries and Knights

Armament Company ("KAC") parts from the Subject Domain. The following items were

purchased:

              a.   ERGO 18-S1ot Lowpro Ladder Rail Cover ZPack- Olive Drab            -   S18.45

              b.   ERGO lS-Slot Lowpro Ladder Rail Cover 2Pack- Foliage Green                 -   $18.45

              c.   ERGO lS-Slot Lowpro Ladder Rail Cover 2Pack- Black          -   $18.45

              d.   Magpul PTS   -   MOE Pistol Grip for GBB M4 Rifle   -   Black - 921.75

              e.   Magpul PTS   -   MOE Polymer Trigger Guard for M4 GBB / PTW            -   Black -

                   $1 1.00

              f.   Magpul PTS MOE Rifle Length Handguard      -   Olive Drab   -   $37.95

              g.   Magpul PTS MOE Polymer Trigger Guard for M4lM16 Series AEG                     -   Black

              h.   Knight's Armament Airsoft Fully Licensed KAC Triple Tap Flash Hider                  -
                   CCW

              i.   Knight's Armament Airsoft Fully Licensed KAC QDC 3-Prong Flash Hider

                   for QDC Barrel Extension CCW - 527.50

              j.   Rainier Arms Mini XT Compensator AR15     -    CCW - $30.25
          Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 10 of 16




         20.    The UCA submitted payment for the items through PayPal. A shipping cost        of

$46 was added to the order. Shortly after submitting the payment, the UCA received an email

from moaiO1@moaihobby.com that confirmed the order and stated the item would be shipped

via Air Parcel from Hong Kong. The UCA also received a payment confirmation from PayPal

and reported the seller was   MOAIHOBBY INTERNATIONAL COMPANY.

         21.    On or about April 5, 2019, HSI retrieved the ordered items. Thejtems were as

described by the Subject Domain. The parts shipped from an address in Hong Kong.

Photographs of the parts purchased by the UCA from the Subject Domain were taken and

provided to representatives of Ergo, Magpul Industries, and KAC. The representatives examined

the photos and informed your affiant that the purchased goods were counterfeit and were not

manufactured by ri ghtsholder.

         22.    Brand representatives of Ergo and KAC reported they sent cease and desist letters

to the Moaihobby company at their public address: 16651Johnson Drive, Industry, Califomia

917   45 and to the email address of moai0l @moaihobby.com. One of the brand representatives

did not send a cease and desist because Moaihobby was already know to them. The brand

representative reported between }day 2013 and December 2014, an entity using the email

"moai@moaihobby.com" was selling counterfeit products at online Auction site "EBay", and            as


a result, Ebay removed the iterns    from the auction sites.

         23.    As of March   Il,   2020, the Subject Domain continues to advertise counterfeit parts

from Magpul, Ergo, and KAC for sale.
         Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 11 of 16




        24.     A   search of publicly available WHOIS domain name registration records revealed

 that the Subject Domain was registered on or about April 4, 2009, through the registrar

 Onlinenic.com which has its headquarters at 3027 Teagarden Street, San Leandro, California.

The publicly available WHOIS database lists the Subject Domain registrant as Taren To, Hong

Kong Technology Information Ltd. ,9 Hoi shing Road, Tsuen wan, N.T. Hong Kong.

        25.     Publicly available WHOIS records also revealed that the Subject Domain site is

hosted on a computer assigned IP address 104.207.236.201.

                  STATUTORY BASIS FOR SEIZURE AND FORFEITURE

        26.     Title   18, United States Code, Section     2323(a)(l)(B) provides, in relevant part, that

any property used, or intended to be used to commit or facilitate trafficking in counterfeit goods,

services or labels, in violation of   Title 18, United States Code, Section 2320    are subject to   both

civil and criminal forfeiture to the United    States government.

        27.     Title   18, United States Code, Section 2323(a)(2) provides that the procedures set

forth in Chapter 46 of Title 18 (18 U.S.C. $ 981, et seq.) shall extend to civil forfeitures under

Section 2323(a). Title 18, United States Code, Section 981(bxl) authorizes seizure ofproperty

subject to civil forfeiture based upon a warrant supported by probable cause. Title 18, United

States Code, Section 981(bX3) permits the issuance of a seizure warrant        by a judicial officer in

any district in which a forfeiture action against the property may be filed and may be executed in

any district in which the property is found.




                                                       l0
            Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 12 of 16




       28.      Neither a restraining order nor an injunction is sufficient to guarantee the

availability of the Subject Domain Names for forfeiture. By seizing the Subject Domain Names

and redirecting them to another website, the Government     will prevent third parties from

acquiring the names and using them to commit additional crimes. Furthermore, seizure of the

Subject Domain Name will prevent third parties from continuing to access the Subject Domain

websites.

       29.      As set forth above, there is probable cause to believe that the Subject Domain

Names are subject to both civil and criminal forfeiture because they were used in the commission

of criminal copyright infringement and conspiracy to commit criminal copyright infringement.

                                    SEIZURE PROCEDURE,

       30.      As detailed in Attachment A, upon execution of the seizure warrant, the registry

for the Subject Domain shall be directed to restrain and lock the Subject Domain Names pending

transfer of all right, title, and interest in the Subject Domain Names to the United States upon

completion of forfeiture proceedings, to ensure that changes to the Subject Domain Names

cannot be made absent court order or,   if forfeited to the United   States, without prior consultation

with HSI. The registry for the Subject Domain is VeriSign, Inc., 21355 Ridgetop Circle, Dulles,

Virginia 20166.

       31.      In addition, upon seizure of the Subject Domain Names by HSI, Verisign will be

directed to point the Subject Domain Names to a particular IP address, which will display a web

page notifuing users, including the registrants, of the seizure of the Subject Domain Names.
         Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 13 of 16




        32.    Upon completion of forfeiture proceedings, all Domain Name Records for the

Subject Domain Names will be changed to reflect the transfer of ownership to the United States.

                                          CONCLUSION

        33.    Based on the information contained in this affidavit there is probable cause to

believe that the Subject Domain Names are property that have been used or are intended to be

used to commit or facilitate criminal trafficking in counterfeit goods, services or labels.

Accordingly, the Subject Domain Names are subject to civil forfeiture under 18 U.S.C. $ 2323(a)

and seizure pursuant to 18 U.S.C. $ 981(b).

34. Accordingly,   it is requested that seizure warrants be issued for the Subject Domain.

35. FURTHER THIS AFFIANT SAYETH NOT




                                               Respectfully submi




                                               Special Agent, Homeland Security Investigations




Subscribed and sworn to before me    on Hf ' O!" lZ-                         ,2020
 Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 14 of 16




                                  ATTACHMENT A

                                    Moaihobby.com




Seizure Procedure



 A.   The seizure warrant will be presented in person or transmitted via facsimile or

   email to personnel of the domain name registry listed in Section II ("Subject

   Resistry") who will be directed, for the domain name listed in Section III ("Subject

   Domain Name") for which it serves as the topJevel domain registry, to make any

   changes necessary to restrain and lock the domain name pending transfer of all rights,

   title, and interest in the Subject Domain Name to the United States upon completion

   of forfeiture proceedings.



 B.   Upon seizure of the Subject Domain Names, the Subject Registry shall point the

   Subject Domain Names to the IPR Center's Domain Name nsl.seizedservers.com and

   ns2.seizedservers.com, at which the Government will display a web page with the

   following notice:
Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 15 of 16




         This domain name has been seized by ICE - Homeland Security Investigations

pursuant to a seizure warrant issued by a United States District Court under the

authority of Title 18, United States Code, Sections 981 qnd 2323.




         Willful copyright infringement is afederal crime that caruies penaltiesforfirst

time offinders of up to five years infederal prison, a $250,000 fine, forfeiture and

restitution (Title 17, (Jnited States Code, Section 506, Title 18, United States Code,

Section 2319). Intentionally and btowingly    trfficking in counterfeit goods is a federal

crime that carries penalties for first time offenders of up to ten years infederal prison,

a $2,000,000fine,forfeiture and restitution (Title 18, United States Code, Section

2320).




C.   Upon seizure of the Subject Domain Names, the Subject Reeistry will take all

  steps necessary to restrain and lock the domain at the registry level to ensure that

  changes to the subject domain names cannot be made absent a court order or,        if
  forfeited to the United States government, without prior consultation with United

  States Homeland Security Investigations.    All   name server fields   wiIl be changed to

  reflect "nsl.fSubject Domain Name]" and "ns2.[Subject Domain Name]" i.e:




              a.   "nsl.moaihobby.com" andlor "ns2.moaihobby.com"
        Case 1:20-mr-00469-LF Document 1 Filed 03/12/20 Page 16 of 16




II.    Subiect Resistrv




       VeriSign, Inc.

       12061Bluemont Way

       Reston,   VA 20190




IIr.   Subiect Domain Name

       a.        moaihobby.com
